           Case 1:20-cv-03783-CRC Document 7 Filed 04/01/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
AMERICAN OVERSIGHT,                            )
                                               )
        Plaintiff,                             )
                                               )
                 v.                            )       Civil Action No. 20-cv-3783
                                               )
 U.S. DEPARTMENT OF JUSTICE,                   )
                                               )
        Defendant.                             )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to the Minute Order entered by this Court on February 23, 2021, counsel for

Plaintiff American Oversight and Defendant Department of Justice (“DOJ”) submit the following

status report on the Freedom of Information Act (“FOIA”) requests at issue in this case:

1.      American Oversight submitted four FOIA requests. It submitted the first two requests to

both the DOJ’s Office of Information Policy (“OIP”) and the Executive Office of United States

Attorneys (“EOUSA”). See Complaint, ECF No. 1, ¶¶ 7, 12. It submitted the third and fourth

requests to EOUSA. Id. ¶¶ 16, 19

2.   As explained in the prior status report, OIP administratively aggregated the two requests

submitted to it under the single tracking number FOIA 2020-00226. See ECF No. 6, ¶ 2. At the

time of the prior report, OIP had initiated a search for records responsive to the two requests

directed to it and that search located 8,851 potentially responsive items. Id. OIP has completed

its initial responsiveness and deduplication review and has identified approximately 30 pages of

material likely responsive to Plaintiff’s request. OIP has sent these records out for consultation

pursuant to the Department’s regulations, 28 C.F.R. § 16.4(d), and expects to be able to provide

its first response to Plaintiff on or around April 29, 2021.


                                                   1
          Case 1:20-cv-03783-CRC Document 7 Filed 04/01/21 Page 2 of 3




3.     As explained in the prior report, only two of the requests (EOUSA 2020-001606 and

EOUSA 2020-001607) remain pending. ECF No. 6, ¶ 3. At the time of the prior report, EOUSA

had completed one search for both requests and located a total of approximately 1,400 pages of

potentially responsive documents. Id. EOUSA stated it anticipated reviewing approximately

250 pages of the potentially responsive documents a month starting in March and making its first

interim response by April 1, 2021. On March 31, 2021, EOUSA made its first interim response.

As explained in the response, EOUSA reviewed 272 pages. EOUSA released 3 pages in full.

Pursuant to the Department of Justice’s regulations, 28 C.F.R. § 16.4(d), EOUSA referred 189

pages to other agencies for consultation and will provide further responses regarding these pages

after it completes the consultations. EOUSA found that that remaining 83 pages were either

duplicates or non-responsive.

4.     The parties propose to file their next joint status report on May 1, 2021.

Date: April 1, 2021                          Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             MARCIA BERMAN
                                             Assistant Branch Director

                                             s/Marcia K. Sowles
                                             MARCIA K. SOWLES
                                             DC Bar No. 369455
                                             Senior Trial Counsel
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street N.W. Room 11028
                                             Washington, D.C. 20530
                                             Tel.: (202) 514- 4960
                                             Fax: (202) 616- 8470
                                             E-mail: marcia.sowles@usdoj.gov



                                                 2
Case 1:20-cv-03783-CRC Document 7 Filed 04/01/21 Page 3 of 3



                           Attorneys for Defendant

                           /s/Daniel A McGrath
                           DANIEL A. MCGRATH
                           D.C. Bar No. 1531723
                           American Oversight
                           1030 15th Street NW, B255
                           Washington, D.C. 20005
                           Tel: (202) 897-4213
                           E-mail: daniel.mcgrath@americanoversight.org

                           Attorney for Plaintiff




                              3
